UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	June 30, 2016 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 6/30/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (90.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (17.9%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $2 $3 5s, TBA, July 1, 2046 4,000,000 4,345,625 4 1/2s, with due dates from December 20, 2040 to September 20, 2045 1,991,118 2,161,459 4 1/2s, TBA, July 1, 2046 4,000,000 4,293,750 4s, with due dates from July 20, 2044 to May 20, 2046 10,498,813 11,503,084 3 1/2s, with due dates from January 20, 2045 to August 20, 2045 24,003,511 25,659,629 3 1/2s, TBA, July 1, 2046 23,000,000 24,406,954 3s, TBA, August 1, 2046 7,000,000 7,302,149 3s, TBA, July 1, 2046 7,000,000 7,316,093 U.S. Government Agency Mortgage Obligations (72.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 367,410 432,939 6s, September 1, 2021 3,888 4,227 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 71,330 75,260 4 1/2s, with due dates from January 1, 2037 to March 1, 2045 (FWC) 2,359,033 2,647,221 3 1/2s, August 1, 2043 810,153 867,244 3 1/2s, TBA, July 1, 2046 2,000,000 2,108,438 3s, with due dates from March 1, 2043 to July 1, 2043 3,604,655 3,748,818 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 1,525 1,542 6s, with due dates from February 1, 2036 to May 1, 2041 2,715,976 3,115,273 6s, with due dates from July 1, 2016 to August 1, 2022 449,445 488,738 6s, TBA, July 1, 2046 2,000,000 2,287,500 5 1/2s, with due dates from February 1, 2035 to January 1, 2038 4,438,845 5,033,366 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 125,849 133,753 5 1/2s, TBA, July 1, 2046 5,000,000 5,620,313 5s, March 1, 2021 8,839 9,420 4 1/2s, with due dates from March 1, 2039 to May 1, 2045 (FWC) 10,716,847 11,851,976 4 1/2s, TBA, July 1, 2046 14,000,000 15,284,063 4s, with due dates from July 1, 2042 to March 1, 2046 16,646,565 18,175,372 4s, with due dates from May 1, 2019 to September 1, 2020 35,594 37,097 4s, TBA, July 1, 2046 1,000,000 1,072,188 3 1/2s, with due dates from March 1, 2043 to May 1, 2046 23,063,482 24,514,630 3 1/2s, TBA, August 1, 2046 11,000,000 11,590,820 3 1/2s, TBA, July 1, 2046 91,000,000 95,997,893 3s, with due dates from December 1, 2042 to June 1, 2046 (FWC) 44,879,271 46,741,577 3s, TBA, August 1, 2046 30,000,000 31,072,266 3s, TBA, July 1, 2046 67,000,000 69,517,733 Total U.S. government and agency mortgage obligations (cost $434,278,906) U.S. TREASURY OBLIGATIONS (32.0%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $12,085,000 $16,635,993 6 1/4s, August 15, 2023 17,682,000 23,705,623 4 1/2s, August 15, 2039 (SEGSF)(SEGCCS) 42,774,000 61,768,329 U.S. Treasury Notes 0 5/8s, May 31, 2017 (SEGSF) 52,927,000 52,982,044 Total U.S. treasury obligations (cost $139,909,002) MORTGAGE-BACKED SECURITIES (24.3%) (a) Principal amount Value Agency collateralized mortgage obligations (24.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.014s, 2037 $287,883 $489,662 IFB Ser. 2976, Class LC, 22.799s, 2035 94,998 155,740 IFB Ser. 2979, Class AS, 22.652s, 2034 16,273 17,380 IFB Ser. 3072, Class SM, 22.176s, 2035 281,124 448,383 IFB Ser. 3249, Class PS, 20.816s, 2036 126,964 199,420 IFB Ser. 3065, Class DC, 18.534s, 2035 1,710,209 2,593,004 IFB Ser. 2990, Class LB, 15.816s, 2034 351,973 461,666 IFB Ser. 3232, Class KS, IO, 5.858s, 2036 1,405,840 243,825 IFB Ser. 4136, Class ES, IO, 5.808s, 2042 3,433,398 593,862 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,905,320 437,832 Ser. 4018, Class DI, IO, 4 1/2s, 2041 4,099,646 446,837 Ser. 4329, Class MI, IO, 4 1/2s, 2026 5,593,617 629,592 Ser. 4546, Class PI, IO, 4s, 2045 6,923,277 891,026 Ser. 4500, Class GI, IO, 4s, 2045 4,574,925 459,094 Ser. 4425, IO, 4s, 2045 5,747,507 599,005 Ser. 4452, Class QI, IO, 4s, 2044 4,221,322 631,714 Ser. 4116, Class MI, IO, 4s, 2042 6,651,692 1,053,156 Ser. 4019, Class JI, IO, 4s, 2041 5,055,021 537,349 Ser. 3996, Class IK, IO, 4s, 2039 5,237,865 432,934 Ser. 4165, Class AI, IO, 3 1/2s, 2043 2,831,362 391,153 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 6,286,023 870,551 Ser. 4122, Class AI, IO, 3 1/2s, 2042 4,229,714 492,237 Ser. 4199, Class CI, IO, 3 1/2s, 2037 4,353,106 337,366 Ser. 304, Class C37, IO, 3 1/2s, 2027 3,882,598 380,393 FRB Ser. 57, Class 2A1, 3.341s, 2043 982 1,066 Ser. 4150, Class DI, IO, 3s, 2043 5,259,540 564,579 Ser. 4141, Class PI, IO, 3s, 2042 4,160,005 453,274 Ser. 4158, Class TI, IO, 3s, 2042 9,484,641 968,856 Ser. 4165, Class TI, IO, 3s, 2042 10,682,981 1,043,727 Ser. 4171, Class NI, IO, 3s, 2042 7,216,827 682,712 Ser. 4183, Class MI, IO, 3s, 2042 3,424,414 322,237 Ser. 4201, Class JI, IO, 3s, 2041 6,672,023 579,432 Ser. 3939, Class EI, IO, 3s, 2026 4,982,188 326,067 Ser. 315, PO, zero %, 2043 12,068,790 10,015,211 Ser. 3835, Class FO, PO, zero %, 2041 6,376,954 5,715,626 Ser. 3391, PO, zero %, 2037 73,092 65,281 Ser. 3300, PO, zero %, 2037 42,169 38,135 Ser. 3210, PO, zero %, 2036 14,130 13,228 Ser. 3326, Class WF, zero %, 2035 10,269 8,715 FRB Ser. 3117, Class AF, zero %, 2036 7,847 6,059 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.18s, 2036 208,720 423,855 IFB Ser. 05-74, Class NK, 25.234s, 2035 88,646 138,916 IFB Ser. 06-8, Class HP, 22.905s, 2036 249,243 440,226 IFB Ser. 07-53, Class SP, 22.538s, 2037 323,246 518,734 IFB Ser. 08-24, Class SP, 21.621s, 2038 1,851,263 2,701,451 IFB Ser. 05-122, Class SE, 21.513s, 2035 392,654 596,249 IFB Ser. 05-75, Class GS, 18.89s, 2035 258,569 370,625 IFB Ser. 05-106, Class JC, 18.718s, 2035 438,917 693,320 IFB Ser. 05-83, Class QP, 16.215s, 2034 115,869 154,456 IFB Ser. 11-4, Class CS, 11.993s, 2040 938,532 1,172,787 IFB Ser. 11-123, Class KS, IO, 6.147s, 2041 1,053,498 140,621 IFB Ser. 11-123, Class GS, IO, 6.097s, 2041 5,415,462 734,283 IFB Ser. 11-147, Class SP, IO, 5.597s, 2042 5,274,604 698,885 IFB Ser. 13-103, Class SK, IO, 5.467s, 2043 2,177,800 560,510 Ser. 15-16, Class MI, IO, 4 1/2s, 2045 4,474,108 805,339 Ser. 409, Class 82, IO, 4 1/2s, 2040 2,506,683 348,622 Ser. 12-118, Class PI, IO, 4s, 2042 3,546,058 456,531 Ser. 12-96, Class PI, IO, 4s, 2041 2,782,719 292,162 Ser. 12-62, Class MI, IO, 4s, 2041 2,783,035 308,708 Ser. 409, Class C16, IO, 4s, 2040 4,650,545 606,440 Ser. 12-104, Class HI, IO, 4s, 2027 5,484,384 625,373 FRB Ser. 03-W11, Class A1, 3.926s, 2033 44 46 FRB Ser. 03-W14, Class 2A, 3.722s, 2043 1,031 1,087 FRB Ser. 04-W7, Class A2, 3.654s, 2034 513 575 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 5,881,444 487,923 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 2,187,662 264,991 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 5,788,239 754,775 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 6,168,930 583,310 FRB Ser. 03-W3, Class 1A4, 3.499s, 2042 1,835 1,941 Ser. 13-55, Class IK, IO, 3s, 2043 3,543,980 338,805 Ser. 13-6, Class JI, IO, 3s, 2043 9,221,226 992,723 Ser. 12-151, Class PI, IO, 3s, 2043 3,191,714 335,130 Ser. 13-8, Class NI, IO, 3s, 2042 5,010,684 529,908 Ser. 12-145, Class TI, IO, 3s, 2042 3,583,471 280,944 Ser. 13-35, Class IP, IO, 3s, 2042 2,735,483 250,895 Ser. 13-55, Class PI, IO, 3s, 2042 6,204,446 492,943 Ser. 13-53, Class JI, IO, 3s, 2041 4,391,411 372,831 Ser. 13-23, Class PI, IO, 3s, 2041 4,030,816 288,365 Ser. 13-30, Class IP, IO, 3s, 2041 5,818,311 442,308 Ser. 13-23, Class LI, IO, 3s, 2041 3,857,975 263,500 Ser. 14-28, Class AI, IO, 3s, 2040 4,641,323 449,628 FRB Ser. 04-W2, Class 4A, 2.859s, 2044 760 813 FRB Ser. 07-95, Class A3, 0.703s, 2036 11,444,382 11,041,694 FRB Ser. 01-50, Class B1, IO, 0.395s, 2041 5,690,373 67,573 Ser. 01-79, Class BI, IO, 0.303s, 2045 1,188,352 11,048 Ser. 08-53, Class DO, PO, zero %, 2038 206,012 194,807 Ser. 07-64, Class LO, PO, zero %, 2037 44,259 41,981 Ser. 07-44, Class CO, PO, zero %, 2037 87,936 76,328 Ser. 08-36, Class OV, PO, zero %, 2036 30,701 27,775 FRB Ser. 88-12, Class B, zero %, 2018 661 659 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.263s, 2036 3,360,917 317,203 Ser. 16-75, Class LI, IO, 6s, 2040 4,112,158 956,077 Ser. 14-133, Class IP, IO, 5s, 2044 3,166,410 547,314 Ser. 14-76, IO, 5s, 2044 4,460,455 742,790 Ser. 13-51, Class QI, IO, 5s, 2043 4,329,929 845,224 Ser. 13-3, Class IT, IO, 5s, 2043 2,388,925 396,048 Ser. 13-6, Class OI, IO, 5s, 2043 1,084,515 184,031 Ser. 13-16, Class IB, IO, 5s, 2040 1,047,964 36,097 Ser. 10-35, Class UI, IO, 5s, 2040 2,645,576 453,857 Ser. 10-9, Class UI, IO, 5s, 2040 8,074,718 1,349,996 Ser. 09-121, Class UI, IO, 5s, 2039 5,966,312 1,030,143 Ser. 12-129, IO, 4 1/2s, 2042 4,417,711 823,815 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 2,607,141 270,908 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 6,906,479 1,017,462 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,207,946 341,834 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,512,527 229,388 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 3,844,856 735,745 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 1,359,813 26,190 Ser. 15-94, IO, 4s, 2045 1,063,875 232,746 Ser. 15-64, Class IG, IO, 4s, 2045 5,401,547 933,657 Ser. 15-53, Class MI, IO, 4s, 2045 3,672,886 780,470 Ser. 15-40, IO, 4s, 2045 2,921,945 587,320 Ser. 14-100, Class NI, IO, 4s, 2043 9,392,614 971,760 Ser. 13-165, Class IL, IO, 4s, 2043 1,872,782 263,014 Ser. 12-56, Class IB, IO, 4s, 2042 5,455,648 769,175 Ser. 12-47, Class CI, IO, 4s, 2042 2,380,690 327,227 Ser. 14-104, IO, 4s, 2042 5,459,098 866,140 Ser. 14-4, Class IK, IO, 4s, 2039 3,087,393 250,212 Ser. 11-71, Class IK, IO, 4s, 2039 3,663,865 348,075 Ser. 10-114, Class MI, IO, 4s, 2039 5,167,719 336,638 Ser. 14-182, Class BI, IO, 4s, 2039 3,566,833 525,559 Ser. 10-116, Class QI, IO, 4s, 2034 69,738 305 Ser. 16-4, Class JI, IO, 3 1/2s, 2046 8,577,959 775,362 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 5,160,198 509,776 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 7,198,100 694,689 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,064,525 289,107 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,898,336 272,386 Ser. 12-136, IO, 3 1/2s, 2042 5,505,291 998,462 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 2,738,873 356,462 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 3,513,150 385,393 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 2,263,371 140,818 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 2,587,985 272,593 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 6,913,327 704,786 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 3,013,877 229,938 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 10,128,420 404,732 Ser. 15-99, Class TI, IO, 3 1/2s, 2039 8,496,338 786,506 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 6,785,531 852,074 Ser. 14-160, Class IB, IO, 3s, 2040 6,722,556 439,655 Ser. 14-141, Class CI, IO, 3s, 2040 4,385,841 390,643 Ser. 15-H22, Class GI, IO, 2.569s, 2065 10,310,744 1,460,001 Ser. 16-H04, Class HI, IO, 2.361s, 2065 6,103,100 741,527 Ser. 15-H10, Class HI, IO, 2.241s, 2065 14,345,321 1,708,528 Ser. 16-H07, Class PI, IO, 2.24s, 2066 (FWC) 14,456,417 2,009,760 FRB Ser. 15-H16, Class XI, IO, 2.122s, 2065 4,841,689 636,198 Ser. 16-H11, Class HI, IO, 2.079s, 2066 20,491,347 2,424,926 Ser. 16-H06, Class HI, IO, 2.066s, 2066 8,135,147 876,969 Ser. 16-H03, Class AI, IO, 2.051s, 2066 8,882,111 1,075,721 Ser. 15-H20, Class CI, IO, 2.04s, 2065 15,301,961 1,999,354 Ser. 15-H24, Class HI, IO, 2.025s, 2065 10,484,612 968,778 Ser. 15-H25, Class BI, IO, 1.98s, 2065 6,421,414 799,466 Ser. 15-H22, Class AI, IO, 1.919s, 2065 17,555,017 2,159,267 Ser. 16-H04, Class KI, IO, 1.891s, 2066 10,365,089 1,072,217 Ser. 15-H23, Class TI, IO, 1.89s, 2065 9,562,333 1,180,948 Ser. 16-H10, Class AI, IO, 1.82s, 2066 15,660,747 1,504,900 Ser. 16-H06, Class DI, IO, 1.728s, 2065 10,624,344 1,202,676 Ser. 14-H21, Class AI, IO, 1.689s, 2064 10,578,286 1,133,992 Ser. 16-H08, Class GI, IO, 1.426s, 2066 8,629,022 629,056 FRB Ser. 11-H07, Class FI, IO, 1.232s, 2061 33,078,753 1,660,553 Ser. 10-158, Class OP, PO, zero %, 2040 300,000 274,173 Ser. 10-151, Class KO, PO, zero %, 2037 322,744 284,583 Ser. 06-36, Class OD, PO, zero %, 2036 4,153 3,661 Total mortgage-backed securities (cost $127,532,805) ASSET-BACKED SECURITIES (1.0%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.453s, 2017 $5,082,000 $5,082,000 Total asset-backed securities (cost $5,082,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $8,741,100 $54,011 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 8,741,100 13,549 Goldman Sachs International 1.4825/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.4825 39,032,700 442,240 (1.65)/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.65 39,032,700 26,933 (1.73)/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.73 39,032,700 10,149 (1.82)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.82 44,303,800 44 (1.306)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.306 44,303,800 44 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.15 44,303,800 443 Total purchased swap options outstanding (cost $1,551,293) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.80 $22,000,000 $73,480 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.70 22,000,000 67,320 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.52 22,000,000 56,540 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.42 22,000,000 51,920 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.78 22,000,000 27,720 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.59 22,000,000 23,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.48 22,000,000 20,680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.30 22,000,000 17,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.52 22,000,000 3,740 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 22,000,000 3,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 22,000,000 22 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 18,000,000 18 Total purchased options outstanding (cost $2,134,376) SHORT-TERM INVESTMENTS (13.0%) (a) Principal amount/shares Value Putnam Government Money Market Fund 0.01% (AFF) Shares 5,000,000 $5,000,000 Putnam Money Market Liquidity Fund 0.39% (AFF) Shares 57,004,422 57,004,422 U.S. Treasury Bills 0.27%, August 18, 2016 (SEG) $266,000 265,919 U.S. Treasury Bills 0.20%, August 11, 2016 (SEG) 774,000 773,820 U.S. Treasury Bills 0.22%, August 4, 2016 (SEG) 66,000 65,987 U.S. Treasury Bills 0.23%, July 14, 2016 (SEG) 114,000 113,995 Total short-term investments (cost $63,224,130) TOTAL INVESTMENTS Total investments (cost $773,712,512) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Federal Funds 30 Day (Short) 151 $62,685,744 Aug-16 $(47,097) U.S. Treasury Bond 30 yr (Long) 5 861,719 Sep-16 37,021 U.S. Treasury Bond Ultra 30 yr (Long) 14 2,609,250 Sep-16 161,957 U.S. Treasury Note 2 yr (Long) 261 57,244,641 Sep-16 395,059 U.S. Treasury Note 5 yr (Long) 756 92,356,032 Sep-16 1,687,683 U.S. Treasury Note 10 yr (Long) 157 20,878,547 Sep-16 563,906 Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/16 (premiums $2,642,567) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $8,741,100 $151,606 Goldman Sachs International 1.65875/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.65875 39,032,700 4,684 (1.215)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.215 44,303,800 50,063 (0.901)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.901 44,303,800 53,165 1.57/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.57 39,032,700 62,452 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 44,303,800 44 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 44,303,800 44 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,128,000 572,386 Total WRITTEN OPTIONS OUTSTANDING at 6/30/16 (premiums $2,134,375) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.18 $22,000,000 $41,140 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.09 22,000,000 37,620 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.90 22,000,000 31,240 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.80 22,000,000 28,380 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.56 22,000,000 22,440 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.47 22,000,000 20,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.28 22,000,000 16,940 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.19 22,000,000 15,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.04 22,000,000 13,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.85 22,000,000 11,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.75 22,000,000 9,900 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.56 22,000,000 8,140 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.30 22,000,000 6,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.11 22,000,000 5,280 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.02 22,000,000 4,620 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/99.83 22,000,000 3,960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.80 22,000,000 1,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 22,000,000 880 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 22,000,000 220 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 22,000,000 220 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 22,000,000 22 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 22,000,000 22 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 18,000,000 18 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 18,000,000 18 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (1.455)/3 month USD-LIBOR-BBA/Jul-26 (Purchased) Jul-16/1.455 $47,611,300 $(265,433) $(4,761) 1.585/3 month USD-LIBOR-BBA/Jul-26 (Written) Jul-16/1.585 47,611,300 92,842 (4,761) 1.515/3 month USD-LIBOR-BBA/Jul-26 (Written) Jul-16/1.515 47,611,300 164,259 (5,713) Goldman Sachs International (2.0745)/3 month USD-LIBOR-BBA/Sep-21 (Purchased) Sep-16/2.0745 23,805,700 (85,701) 2,619 1.5595/3 month USD-LIBOR-BBA/Sep-21 (Purchased) Sep-16/1.5595 23,805,700 (109,506) (20,949) 1.1665/3 month USD-LIBOR-BBA/Dec-17 (Written) Dec-16/1.1665 95,222,600 95,223 9,522 (0.6665)/3 month USD-LIBOR-BBA/Dec-17 (Written) Dec-16/0.6665 95,222,600 99,984 952 JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 8,784,325 (215,242) 371,313 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 8,784,325 (223,201) 305,958 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 35,021,500 (246,026) 98,656 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 17,510,800 (115,781) 56,542 (2.01575)/3 month USD-LIBOR-BBA/Sep-21 (Purchased) Sep-16/2.01575 23,805,700 (92,842) 14,998 1.49825/3 month USD-LIBOR-BBA/Sep-21 (Purchased) Sep-16/1.49825 23,805,700 (92,842) (20,473) (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 8,784,325 (233,733) (230,186) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 8,784,325 (245,961) (243,150) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 38,475,300 254,899 254,322 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 38,475,300 245,961 245,088 (0.634)/3 month USD-LIBOR-BBA/Dec-17 (Written) Dec-16/0.634 95,222,600 92,842 3,809 1.134/3 month USD-LIBOR-BBA/Dec-17 (Written) Dec-16/1.134 95,222,600 92,842 (1,904) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 35,021,500 107,236 (98,761) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 70,043,000 224,138 (188,416) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 38,475,300 221,514 (348,971) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 38,475,300 219,309 (420,150) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/16 (proceeds receivable $152,132,578) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, July 1, 2046 $7,000,000 7/14/16 $7,642,032 Federal National Mortgage Association, 4s, July 1, 2046 17,000,000 7/14/16 18,227,188 Federal National Mortgage Association, 3 1/2s, July 1, 2046 35,000,000 7/14/16 36,922,267 Federal National Mortgage Association, 3s, July 1, 2046 47,000,000 7/14/16 48,766,170 Government National Mortgage Association, 4s, July 1, 2046 4,000,000 7/20/16 4,276,250 Government National Mortgage Association, 3 1/2s, July 1, 2046 28,000,000 7/20/16 29,712,813 Government National Mortgage Association, 3s, July 1, 2046 7,000,000 7/20/16 7,316,093 7/14/16 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $86,739,400 $(521,581) 6/28/26 3 month USD-LIBOR-BBA 1.4825% $352,281 43,369,700 519,864 6/28/26 1.65875% 3 month USD-LIBOR-BBA (650,566) 86,739,400 (478,212) 6/21/26 3 month USD-LIBOR-BBA 1.55% 974,982 43,369,700 476,494 6/21/26 1.715% 3 month USD-LIBOR-BBA (936,941) 58,498,300 (E) 125,458 9/21/18 1.12% 3 month USD-LIBOR-BBA (285,902) 39,084,200 (E) (242,561) 9/21/21 3 month USD-LIBOR-BBA 1.40% 480,223 36,971,500 (E) 403,185 9/21/26 1.75% 3 month USD-LIBOR-BBA (799,128) 574,600 (E) (13,587) 9/21/46 3 month USD-LIBOR-BBA 2.17% 30,002 24,797,000 (93) 6/8/18 0.95082% 3 month USD-LIBOR-BBA (107,647) 9,908,000 (80) 6/8/21 3 month USD-LIBOR-BBA 1.22839% 122,341 18,866,000 (249) 6/8/26 1.60208% 3 month USD-LIBOR-BBA (418,970) 17,680,000 (601) 6/8/46 3 month USD-LIBOR-BBA 2.06188% 940,173 33,394,700 (240) 6/21/26 3 month USD-LIBOR-BBA 1.42% 142,570 18,100,000 (239) 6/20/26 1.4215% 3 month USD-LIBOR-BBA (80,526) 16,674,000 (220) 6/24/26 3 month USD-LIBOR-BBA 1.56% 293,640 13,661,400 (180) 6/28/26 1.5675% 3 month USD-LIBOR-BBA (249,250) 65,054,550 107,566 6/28/26 1.4825% 3 month USD-LIBOR-BBA (547,831) 39,032,700 (87,254) 7/1/26 3 month USD-LIBOR-BBA 1.4825% 299,755 10,400,000 (39) 6/29/18 3 month USD-LIBOR-BBA 0.711% (4,972) 13,100,000 (173) 6/29/26 1.36146% 3 month USD-LIBOR-BBA 19,807 13,100,000 (173) 6/29/26 1.3534% 3 month USD-LIBOR-BBA 29,939 10,400,000 (39) 6/29/18 3 month USD-LIBOR-BBA 0.7115% (4,878) 13,100,000 (173) 6/29/26 1.35735% 3 month USD-LIBOR-BBA 24,972 10,400,000 (39) 6/29/18 3 month USD-LIBOR-BBA 0.716% (3,940) 10,910,200 (144) 6/29/26 1.336% 3 month USD-LIBOR-BBA 43,154 13,995,500 (185) 6/30/26 1.35629% 3 month USD-LIBOR-BBA 28,728 Total $286,505 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,373,835 $— 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools $1,402 1,518,556 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (18,928) 282,715 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 569 553,336 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (959) 2,352,658 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 4,736 56,535 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (39) 1,245,849 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,139) 531,639 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 100 451,543 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,487) 1,187,601 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,212 2,050,499 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (9,458) 959,566 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (670) 1,082,442 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 10,049 75,582 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (938) 9,356,535 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (33,445) 3,159,369 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,553 40,303,493 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 152,380 30,400,037 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (257,348) Citibank, N.A. 1,015,676 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,840 110,442 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 418 Credit Suisse International 278,191 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,052 1,580,682 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 14,674 3,233,319 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (39,289) 1,325,273 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (17,074) 149,335 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,854) 981,729 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,847) 643,641 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,423) 638,939 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (9,127) 2,148,935 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 26,112 Goldman Sachs International 1,443,149 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,007) 1,113,282 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (777) 3,734,081 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (6,472) 1,398,333 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (976) 4,261,888 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,113 3,768,241 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (46,970) 3,768,241 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (46,970) 2,065,668 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,487) 776,024 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,569) 832,060 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,459) 239,436 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (415) 1,642,767 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,847) 1,100,296 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,314) 2,829,763 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,955) 1,320,366 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,180) 104,941 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (888) 279,772 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,368) 550,359 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (384) 1,581,557 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,104) 2,482,316 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (30,941) 2,771,248 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (34,542) 2,535,343 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (4,395) 3,076,601 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (38,349) 2,286,536 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (27,784) 2,123,711 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 19,715 JPMorgan Chase Bank N.A. 198,034 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,406) 311,772 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,788) 2,123,433 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 19,712 Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2015 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $485,295,382. (b) The aggregate identified cost on a tax basis is $772,868,798, resulting in gross unrealized appreciation and depreciation of $27,766,288 and $19,138,507, respectively, or net unrealized appreciation of $8,627,781. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Government Money Market Fund and Putnam Money Market Liquidity Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Government Money Market Fund* $— $5,000,000 $— $101 $5,000,000 Putnam Money Market Liquidity Fund* 43,052,962 148,071,691 134,120,231 88,743 57,004,422 Totals * Management fees charged to Putnam Government Money Market Fund and Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. At the close of the reporting period, the fund maintained liquid assets totaling $358,135,680 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts or hedging duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk, and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount,for hedging term structure risk, and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount,for hedging sector exposure, and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $717,066 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,003,647 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $915,238 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $5,082,000 $— Mortgage-backed securities — 115,778,081 2,009,760 Purchased options outstanding — 344,780 — Purchased swap options outstanding — 547,413 — U.S. government and agency mortgage obligations — 439,418,413 — U.S. treasury obligations — 155,091,989 — Short-term investments 62,004,422 1,219,721 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $2,798,529 $— $— Written options outstanding — (278,380) — Written swap options outstanding — (894,444) — Forward premium swap option contracts — (224,416) — TBA sale commitments — (152,862,813) — Interest rate swap contracts — (594,489) — Total return swap contracts — (486,735) — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of September 30,2015 Accrued discounts/premiums Realized gain/(loss) Change in net unrealized appreciation/(depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of June 30, 2016 Mortgage-backed securities $7,523,530 (794,886) — 977,654 1,987,757 — — (7,684,295) $2,009,760 Totals $7,523,530 $(794,886) $— $977,654 $1,987,757 $— $— $(7,684,295) $2,009,760 †Transfers during the reporting period are accounted for using the end of period market value. Transfers in include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $22,003 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts $10,504,986 $9,292,728 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Written equity option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC total return swap contracts (notional) OTC credit default contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ — 453,274 — 453,274 OTC Total return swap contracts*# 174,001 — 4,258 41,838 35,828 19,712 — 275,637 Futures contracts§ — 67,531 67,531 Forward premium swap option contracts# — 13,093 1,350,686 — 1,363,779 Purchased swap options# — — — 67,560 479,410 443 — 547,413 Purchased options# — 344,780 — 344,780 Total Assets $174,001 $453,274 $4,258 $109,398 $528,331 $1,715,621 $67,531 $3,052,414 Liabilities: Centrally cleared interest rate swap contracts§ — 579,496 — 579,496 OTC Total return swap contracts*# 342,411 — — 88,614 325,153 6,194 — 762,372 Futures contracts§ — Forward premium swap option contracts# — — 15,235 — 20,949 1,552,011 — 1,588,195 Written swap options# — — — 151,606 170,364 572,474 — 894,444 Written options# — 278,380 — 278,380 Total Liabilities $342,411 $579,496 $15,235 $240,220 $516,466 $2,409,059 $— $4,102,887 Total Financial and Derivative Net Assets $(168,410) $(126,222) $(10,977) $(130,822) $11,865 $(693,438) $67,531 $(1,050,473) Total collateral received (pledged)##† $(91,095) $— $— $(130,822) $11,865 $(620,932) $— Net amount $(77,315) $(126,222) $(10,977) $— $— $(72,506) $67,531 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2016
